DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors, when considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 1-2, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate (Pub. No.: US 2019/0050681 A1 – hereinafter “Tate”) in view of Cheng et al. (Pub. No.: US 2020/0327308 A1 – hereinafter “Cheng”).
Claim 1:
Tate discloses a method for quality assessment (¶88 discloses the “final output result obtained by the result output unit 107”) of an image (¶32 discloses “image input unit 101”), the method comprising: 
generating, utilizing one or more processors (¶142 discloses “one or more processors”), an (i+1)th plurality of feature maps (¶32 discloses “generating a connected layer feature 103 by connecting the outputs (feature maps) of defined layers in the neural network 102”; where, ¶32 discloses “neural network 102 is a hierarchical neural network including the first to nth (n is a natural number of 2 or more) layers”) from the image by: 
feeding the image to a first convolutional layer (¶42 discloses “convolution filter processes 402a”) of a plurality of convolutional layers (¶42 discloses “the neural network 102 performs convolution filter processes 402a, 402b, and 402c in the respective layers”) associated with a convolutional neural network (¶47 discloses a CNN), the image comprising a first plurality of feature maps (¶47 discloses “the feature map 403a, 403b, or 403c in the stage of each layer of the CNN); and 
(¶44 discloses “a feature map output from the Lth layer”) to an ith convolutional layer (¶44 discloses “convolution of the Lth layer”) of the plurality of convolutional layers, where 1 ≤ i ≤ N and N is a number of the plurality of convolutional layers (¶32 discloses “neural network 102 is a hierarchical neural network including the first to nth (n is a natural number of 2 or more) layers”; Fig. 5, i+1 = 3, N = 3); 
obtaining, utilizing the one or more processors, (¶47 discloses “the feature map 403a, 403b, or 403c”); and 
extracting, utilizing the one or more processors, a score distribution for a plurality of scores (¶¶6-8 discloses “attribute score maps for respective attributes”) associated with the image from the plurality of feature sets by feeding the plurality of feature sets to a first fully connected layer (¶50 discloses “a high-dimensional connected layer feature (array) is finally obtained by connecting a plurality of feature maps”; ¶128 discloses “a fully connected layer of the neural network”) of (¶47 discloses a CNN).
Tate discloses all of the subject matter as described above except for specifically teaching “an (i+1)th feature set of a plurality of feature sets” and “a plurality of fully connected layers.”  However, Cheng in the same field of endeavor teaches “an (i+1)th feature set of a plurality of feature sets” (¶¶160, 185 discloses “Enhanced Local Texture Feature Sets”; where, the IEEE article, incorporated by reference, Fig. 10 disclose 3 robust feature sets; i+1 = 3) and “a plurality of fully connected layers” (¶229 discloses “A pair of adjacent layers may be fully or partially connected. In a pair of fully connected layers, every neural unit of one layer may be configured to connect to all the neural units of the other layer.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tate and Cheng before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve image analyzation to determine image quality (Cheng ¶¶82, 87).  This motivation for the combination of Tate and Cheng is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2 and 15:
The combination of Tate and Cheng discloses the method of claim 1, wherein generating the (i+l)th plurality of feature maps comprises training the convolutional neural network prior to feeding the image to the first convolutional layer (Tate ¶97 discloses “(1) A training image is prepared, and a frame of a detection region is given in advance to each person in the image.”), training the convolutional neural network comprising: initializing the convolutional neural network by a plurality of initial weights (Tate ¶126 discloses “The CNN is assumed to be a network that regressively learns a weight parameter”); and repeating an iterative process until a termination condition is satisfied (Tate ¶126 discloses “regressively learns a weight parameter so that an aesthetic property score map of the region blocks (x, y) is input and an output layer can correctly output the aesthetic property assessment value of the entire image”; where the regressive learning is an evolutionary process that is iterative; ¶50 discloses repeating the processing), the iterative process comprising: generating a plurality of (Cheng ¶234 discloses “The training of neural network 1200 may include adjusting or optimizing of weight vector(s) W”); and replacing the plurality of initial weights with the plurality of updated weights (Tate ¶125 discloses “changes the weight dictionary of the regressor in accordance with the scene.”).  
The motivation to combine Tate and Cheng in this claim is the same as for the independent claims.
Claim 11:
Tate discloses a convolutional neural network (¶47 discloses a CNN) system for quality assessment (¶88 discloses the “final output result obtained by the result output unit 107”)  of an image (¶32 discloses “image input unit 101”), comprising: 
a memory having processor-readable instructions (¶142 discloses “a computer of a system or apparatus that reads out and executes computer executable instructions ( e.g., one
or more programs) recorded on a storage medium”) stored therein; and one or more processors configured to access the memory and execute the processor-readable instructions (¶142), which, when executed by the one or more processors configures the one or more processors to perform a method (¶142), the method comprising … 
The combination of Tate and Cheng discloses the remaining elements recited in claim 11 for at least the reasons discussed in claim 1 above.
Claim 14:
Tate discloses a system for quality assessment of an image, the system comprising: a memory having processor-readable instructions stored therein (¶142 discloses “a computer of a system or apparatus that reads out and executes computer executable instructions ( e.g., one
or more programs) recorded on a storage medium”); and one or more processors configured to access the memory and execute the processor- readable instructions, (¶142) which, when executed by the one or more processors configures the one or more processors to perform a method (¶142), the method comprising … 
11 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3-10, 12-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
There is prior art considered pertinent to the applicant’s disclosure and made part of the record.  This prior art is not relied upon for prior art rejection(s).  This prior art is listed on the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross Varndell/Primary Examiner, Art Unit 2666